***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                     MARIA W. v. ERIC W.*
                         (AC 41284)
               DiPentima, C. J., and Alvord and Norcott, Js.

                                  Syllabus

The defendant appealed to this court from the judgment of the trial court
    dissolving his marriage to the plaintiff and from the court’s order, made
    in connection with a postjudgment motion for contempt filed by the
    plaintiff, requiring him to make certain payments to satisfy his child
    support and alimony arrearages. Held:
1. The defendant could not prevail on his claim that the trial court abused
    its discretion by admitting the plaintiff’s testimony that he previously
    had been arrested and charged with certain criminal offenses, which
    he claimed improperly and adversely influenced the court’s opinion of
    him; even if the admission of the testimony was erroneous, the defendant
    failed to demonstrate how he was harmed by its admission.
2. This court lacked jurisdiction over the defendant’s challenge to the trial
    court’s findings and order related to the plaintiff’s postjudgment motion
    for contempt; the trial court had found that the defendant was in arrears
    on his child support and alimony obligations and ordered the defendant
    to make payments to the plaintiff on the arrearage, but continued the
    matter to a later date to make the necessary determination of whether
    the defendant’s failure to pay was wilful or due to his inability to pay,
    and, therefore, given that the court resolved some, but not all, of the
    issues in the motion for contempt, the order from which the defendant
    appealed was not final, and this court was without jurisdiction to enter-
    tain the defendant’s claim due to the lack of a final judgment.
            Argued April 16—officially released June 25, 2019

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Waterbury and tried to the court, Hon. Lloyd
Cutsumpas, judge trial referee; judgment dissolving the
marriage and granting certain other relief; thereafter,
the plaintiff filed a motion for contempt and the court
issued certain orders, and the defendant appealed to
this court. Affirmed in part; appeal dismissed in part.
   Eric W., self-represented, the appellant (defendant).
                           Opinion

   PER CURIAM. The self-represented defendant, Eric
W., appeals from the judgment of dissolution and the
court’s order related to the postjudgment motion for
contempt filed by the plaintiff, Maria W.1 On appeal,
the defendant has raised numerous claims,2 which we
have distilled to his claims that the court (1) abused
its discretion by admitting evidence at the dissolution
trial of his arrest and (2) with respect to the plaintiff’s
motion for contempt, improperly found him to be in
arrears on his child support and alimony obligations
and ordered him to make certain weekly payments to
the plaintiff to cover his current and delinquent child
support and alimony obligations. We affirm the judg-
ment of dissolution and dismiss the appeal with respect
to the motion for contempt for lack of a final judgment.
   The record reveals the following relevant facts and
procedural history. The parties were married on March
17, 2000, and are the parents of one minor child. The
plaintiff initiated the underlying dissolution proceeding
in June, 2016. The trial lasted five days, commencing
on May 11, 2017, and concluding on June 9, 2017. At
trial, the plaintiff testified as to an April 5, 2016 incident
in which the police arrested and charged the defendant.3
The charges were risk of injury to a child, assault in
the third degree, resisting arrest, and disturbance of
the peace. The defendant objected to this testimony on
the ground that the charges had been dismissed. The
court overruled the defendant’s objection.
   On June 26, 2017, the court dissolved the parties’
marriage. In its judgment of dissolution, the court found
the plaintiff’s evidence ‘‘far more credible’’ than that of
the defendant. The court found that the plaintiff acted
as the primary caregiver to the child and that the defen-
dant, despite having been afforded supervised parenting
time with the child, had failed to visit the child in more
than one year. The court granted the parties joint legal
custody of the child and further ordered that the child’s
‘‘primary residence and physical custody will be with
the [plaintiff] . . . .’’ Finding that the defendant’s pen-
dente lite child support and alimony payments were
in arrears in the amount of $1008 and $1200, respec-
tively, the court ordered the defendant to make weekly
payments of $16 toward the child support arrearage
and $10 toward the alimony arrearage. It additionally
ordered the defendant to pay the plaintiff weekly child
support in the amount of $82 and weekly alimony in
the amount of $25.
   On November 29, 2017, the plaintiff filed a motion
for contempt, alleging that the defendant owed her
$3857 for past due child support and alimony. Following
a January 2, 2018 hearing on the matter, the court found
that the defendant owed the plaintiff $5739 and ordered
him to make payments on that amount.4
   On appeal, the defendant asks this court to reverse
the court’s dissolution orders in their entirety and to
remand the matter for a new trial. ‘‘An appellate court
will not disturb a trial court’s orders in domestic rela-
tions cases unless the court has abused its discretion
or it is found that it could not reasonably conclude as
it did, based on the [evidence] presented. . . . It is
within the province of the trial court to find facts and
draw proper inferences from the evidence presented.
. . . In determining whether a trial court has abused
its broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . [T]o conclude that the
trial court abused its discretion, we must find that the
court either incorrectly applied the law or could not
reasonably conclude as it did. . . . Appellate review
of a trial court’s findings of fact is governed by the
clearly erroneous standard of review. . . . A finding
of fact is clearly erroneous when there is no evidence
in the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ (Emphasis
omitted; internal quotation marks omitted.) Kirwan v.
Kirwan, 185 Conn. App. 713, 726, 197 A.3d 1000 (2018).
   The defendant first contends that the court’s orders
improperly were predicated on the criminal charges
that were dismissed. He argues that the admission of
this testimony adversely influenced the court’s opinion
of him, as demonstrated by the court’s decision to credit
the plaintiff’s evidence. We review the court’s eviden-
tiary ruling for an abuse of discretion. Senk v. Senk,
115 Conn. App. 510, 518, 973 A.2d 131 (2009). ‘‘A party
claiming error in an evidentiary ruling of the court must
carry the burden of demonstrating that the error was
harmful before a new trial may be granted. . . . In a
civil case, the standard for determining whether such
an improper ruling is harmful is whether the ruling
would likely affect the result.’’ (Citation omitted.) Id.,
520.
   In the present case, despite the defendant’s objection
on the ground that the charges have since been dis-
missed, the court did not specify its reason for permit-
ting this testimony. Even if we assume that the court
erroneously admitted the evidence, however, the defen-
dant has not demonstrated how the admission of this
testimony harmed him. Accordingly, we reject the
defendant’s claim.
   Additionally, the defendant challenges the court’s
January 2, 2018 findings and order related to the plain-
tiff’s motion for contempt. The court’s January 2, 2018
order, finding an arrearage and ordering payments, from
which the defendant appealed, however, left open the
issue as to whether the defendant’s failure to pay was
wilful or due to his inability to pay.5
  ‘‘The jurisdiction of the appellate courts is restricted
to appeals from judgments that are final. . . . The
appellate courts have a duty to dismiss, even on [their]
own initiative, any appeals that [they lack] jurisdiction
to hear.’’ (Citations omitted; internal quotation marks
omitted.) Khan v. Hillyer, 306 Conn. 205, 209, 49 A.3d
996 (2012). ‘‘The lack of a final judgment implicates the
subject matter jurisdiction of an appellate court to hear
an appeal. A determination regarding . . . subject mat-
ter jurisdiction is a question of law . . . [and, there-
fore] our review is plenary.’’ (Internal quotation marks
omitted.) Id.
   The court, in its January 2, 2018 ‘‘Findings Correc-
tion’’ memorandum on the plaintiff’s motion for con-
tempt, stated in relevant part: ‘‘The court has not made
a determination of the defendant’s wilfulness or ability
to pay the [alimony and child support] orders and the
matter is continued to April 9, 2018, for that purpose.
. . . The only contempt issue remaining is wilfulness
and ability to pay.’’ (Emphasis added.)
  Consequently, the court’s arrearage finding and pay-
ment orders did not constitute a complete resolution
of the contempt motion and, therefore, were not an
appealable final judgment. See Bucy v. Bucy, 19 Conn.
App. 5, 6–8, 560 A.2d 483 (1989) (not appealable final
judgment because court declined to find defendant in
contempt and left open issues of whether parties could
arrange for payment of medical bills between them-
selves and terms by which defendant was obligated to
make certain required payments). The court continued
the contempt hearing to address the necessary element
of wilfulness. The defendant’s appeal from the court’s
January 2, 2018 order, therefore, is dismissed.
   The judgment of dissolution is affirmed; the appeal
is dismissed in part only with respect to the motion
for contempt.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
   1
     The plaintiff neither filed a brief nor appeared for oral argument in this
court. Consistent with an order from this court dated January 28, 2019,
rendered pursuant to Practice Book § 85-1, we consider this appeal solely
on the basis of the record, as defined by Practice Book § 60-4, and the
defendant’s brief.
   2
     The defendant, in his brief, expresses several concerns that are men-
tioned but not briefed adequately and, therefore, do not merit our review.
See Estate of Rock v. University of Connecticut, 323 Conn. 26, 33, 144
A.3d 420 (2016) (‘‘[c]laims are inadequately briefed when they are merely
mentioned and not briefed beyond a bare assertion’’ [internal quotation
marks omitted]).
   3
     In its pendente lite orders of June 30, 2016, related to the plaintiff’s
motions for sole custody, child support, and exclusive possession and use
of the family residence, the court stated that ‘‘[t]he defendant is subject to
a criminal protective order stemming from his arrest on domestic violence
charges’’ and that he also is ‘‘subject to a temporary restraining order issued
by [the] court on May 17, 2016, pursuant to General Statutes § 46b-15. That
order will remain in effect until August 17, 2016.’’
   4
     The court initially found the defendant in arrears totaling $4389. The
court subsequently issued a ‘‘Findings Correction’’ in which it found the
defendant in arrears of $5739. In its ‘‘Findings Correction’’ memorandum,
the court recounted that the defendant had been subject to court ordered
weekly payments on child support and alimony arrears, and indicated that
the defendant ‘‘is urged to make every effort . . . to make payment on the
orders in place . . . . The orders are fixed and not subject to relitigation.’’
   5
     To determine whether to hold a party in contempt of an order of court,
the court must find, inter alia, that the party’s violation of the order was
‘‘wilful or excused by a good faith dispute or misunderstanding.’’ (Internal
quotation marks omitted.) Cunniffe v. Cunniffe, 150 Conn. App. 419, 437,
91 A.3d 497, cert. denied, 314 Conn. 935, 102 A.3d 1112 (2014).